Title: To Benjamin Franklin from James Bowdoin, 18 January 1764
From: Bowdoin, James
To: Franklin, Benjamin


Sir
Boston, Janry: 18. 1764
I am very glad to hear you got home Safe with your Daughter and Mr. Foxcroft without any further accident; and hope your arm has recovered it’s former Strength.
I here enclose, open for your perusal, a Letter to Mr. Canton on the Subject I spoke to you about. If any thing should occur to you to improve the Telescope further than what is noticed in said Letter, I shall take it as a favor you would mention it to Mr. Canton; and that you’d be so good as to let my letter accompany your own. I hope we shall soon have the pleasure of seeing you again. An annual tour this way would contribute much to your health. Please to make my Compliments to your good lady, to your daughter and Mr. Foxcroft and believe me to be with the utmost regard Dear Sir your most humble &c. Whenever Mr. Winthrop shall deliver me Æpinus, I will take care to send it to you.
I would have a Micrometer of Dolland’s Invention fixed to the Telescope. I intirely forgot to mention it in my letter to Mr. Canton. I shall be obliged if you’ll mention in your Letter to him. The micrometer to be taken off and put on at pleasure, if when on and not wanted, it would stand in the way.
This is the Figure which the Foregoing Letter to Mr. Canton refers to.
Benja. Franklin Esqr. in Philadelphia
 